Title: To Benjamin Franklin from the Marquis de Pastoret, 19 December 1784
From: Pastoret, Claude-Emmanuel-Joseph- Pierre, marquis de
To: Franklin, Benjamin


				
					Monsieur et trés cher frère,
					Paris le 19 Xbre 1784
				
				La faveur que j’ai d’etre membre comme vous de la loge des neuf sœurs m’enhardit a vous demander une grace. C’est au sujet de la place de vice consul des etats unis à dieppe. Je prens le plus vif interêt à un négotiant de cette ville, plein de talens et d’activité, qu’on nomme M. dupuis. Je desirerois qu’il put mériter de votre part cette marque d’estime, et ma reconnoissance ne le cederoit point à la sienne.
				Je suis avec respect, Monsieur et trés cher frère, Votre trés humble et très obèissant Serviteur, et trés affectioné frère
				
					Pastoret1er orateur de la L ∴ des 9 sœurs, Conseiller de la cour desaides, des académies de marseille, angers, arras, châlonssur marne &c. &c. quai d’anjou,— n. 29.
				
			 
				Notation: Pastoret 19. Xbre. 1784.
			